66 S.E.2d 689 (1951)
234 N.C. 205
MUSE et al.
v.
MUSE et al.
No. 92.
Supreme Court of North Carolina.
September 26, 1951.
Cecil C. Jackson, Asheville, for plaintiffs-appellants.
Don C. Young, Asheville, for defendants-appellees.
ERVIN, Justice.
When no matter of law or legal inference is involved, the granting or refusing a new trial upon all or any one of the issues rests in the sound discretion of the trial judge. G.S. § 1-207; Hawley v. Powell, 222 N.C. 713, 24 S.E.2d 523; Campbell v. Model Steam Laundry, 190 N.C. 649, 130 S.E. 638; Billings v. Charlotte Observer, 150 N.C. 540, 64 S.E. 435; Jarrett *690 v. High Point Trunk & Bag Co., 144 N.C. 299, 56 S.E. 937; Benton v. Collins, 125 N.C. 83, 34 S.E. 242, 47 L.R.A. 33; McIntosh on North Carolina Practice and Procedure in Civil Cases, section 611. The record does not indicate that the judge abused his discretion in setting aside the verdict on the third issue and in awarding a partial new trial limited to that issue. Indeed, it supports the contrary conclusion. Inasmuch as no judgment has been entered in the cause, the present appeal is premature, and must be dismissed. Hawley v. Powell, supra.
Appeal dismissed.
VALENTINE, J., took no part in the consideration or decision of this case.